Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 08/02/2022 in response to Non-Final Rejection mailed 05/02/2022 is entered. Claim 2 is canceled. Claims 1, 3, 6, 14016 and 17 are amended. New claims 18-20 are added. Currently claims 1, 3-20 are pending for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sales data of the commodity" in line 10 .  There is insufficient antecedent basis for this limitation in the claim.
Since dependent claims 3-13 inherit this deficiency, they are rejected for the same reasons.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 14-16 are to a process comprising a series of steps, clams 1, 3-13, and 18 to a device/apparatus, and claims 17, 19-20 to a system, which are statutory (Step 1: Yes).

	Step 2A Analysis:
1. (Currently Amended) A sales management device comprising: 
	processing circuitry having programmed instructions to: 
		receive first data from a first sensor indicating movement of a commodity displayed in a display place, the first sensor including at least one of an optical sensor or a weight sensor;
		receive second data from 
		finalize, in response to a determination that only one customer is identified in the second data, registration of the sales data of the commodity in [[the]] a purchase list of the first customer; [[and]] 
		permit accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data; and 
		provide an inquiry to the first customer asking whether the first customer intends to purchase the commodity in response to a determination that the purchase list of the first customer includes provisionally registered sales data, the provisionally registered sales data having been created in response to the received second data identifying a plurality of customers located proximate to the display place.



Step 2A Prong 1 analysis: Claims 1-17 recite abstract idea.
Claim 1: Yes.  The claim 1 recites the highlighted limitations to finalize, in response to a determination that only one customer is identified in the second data, registration of the sales data of the commodity in the purchase list of the first customer; and permit accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data. These limitations, as drafted, represent a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of using a processing circuitry having programmed instructions to implement these steps.  That is, other than reciting using the processing circuitry nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “by the processing circuitry” language, the claim encompasses a person looking at data collected and forming simple judgements of finalizing registration and permitting accounting.  The mere nominal recitation of by a processing circuitry does not take the claim limitations out of the mental process grouping.  The highlighted limitations comprising to “provide an inquiry to the first customer asking whether the first customer intends to purchase the commodity in response to a determination that the purchase list of the first customer includes provisionally registered sales data, the provisionally registered sales data having been created in response to the received second data identifying a plurality of customers located proximate to the display place”, under their broadest reasonable interpretation cover performance related to a commercial activity including interactions related to purchase activity, which fall within “Certain Methods of Organizing Human Activity”. Thus, the claim 1 recites an abstract idea falling within mental process and certain methods of organizing human activity abstract ideas, see “2019 PEG”.   
Since the dependent claims 3-13 and 18 include the limitations of claim 1, they all recite an abstract idea.
Since the limitations of the other two independent claims 14 and 17 recite limitations similar to those of claim 1, they are analyzed on the same basis as established for claim 1. Accordingly claim 14 with its dependent claims 15-16 and claim 17 with its dependent claims 19-20 recite abstract idea falling within mental process and certain methods of organizing human activity abstract ideas, see “2019 PEG”.   
Step 2A, prong 1= Yes. Claims 1, 3-20 recite abstract idea.

Step 2A Prong 2 analysis: Claims 1, 3-20: The judicial exception is not integrated into a practical application.
 The claim 1 recites additional elements of receiving first data from a first sensor indicating movement of a commodity displayed in a display place and receiving second data from at least one camera identifying at least one customer located proximate the display place when the commodity is moved, the at least one customer including a first customer. The receiving steps from the sensor and camera and from the external source are recited at a high level of generality (i.e. as a general means of gathering information on the displayed articles in a place and the interactions of persons with the displayed articles and recognizing customer (s) for the determining and subsequent followed steps of provisionally registering, finalizing registration and permitting accounting steps, and amount to mere data gathering, which is a form of insignificant extra‐solution activity. The “programmed processing circuitry” merely describes how to generally “apply” the otherwise mental judgements in a generic or general- purpose computing environment.  The processing circuitry is recited at a high level of generality and is merely automates the determining and subsequent followed steps of provisionally registering, finalizing registration and permitting accounting steps. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 1 is directed to the abstract idea.
Since the limitations of the other two independent claims 14 and 17 are covered in the analysis of claim 1, above, they are analyzed on the same basis as established for claim 1 above as being directed to an abstract idea.

Dependent claims, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16 recite limitations to providing and receiving data, manipulating data such as updating data, changing data, deleting data based on received information which are insignificant extra-solution activity and functions that can be implemented mentally and manually,  claims 18 and 20 are mere extension of independent claims directed to non-functional descriptive data and claim 19 recites limitations of displaying which is a post-solution insignificant activity. Thus, the limitations recited in dependent claims 3-13, 15-16, 18-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The dependent claims 3-13, 15-16, 18-20 are directed to the abstract idea. 
Step 2A=Yes. Claims 1, 3-20 are directed to abstract ideas.

Step 2B analysis:	The claims 1, 3-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-17 amount to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, and transmitting steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, and transmitting steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, and transmitting steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1, 3-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1, 3-20 are patent ineligible.

4.	Prior art discussion:
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs’ filed 06/04/2021 and 07/16/2020.  

	4.1.	The prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising a processor implementing the steps of receiving first data 
from a first optical or weight sensor indicating movement of a commodity displayed in a display place, receiving second data from at least one camera identifying at least one customer located proximate the display place when the commodity is moved, the at least one customer including a first customer, finalizing, in response to a determination that only one customer is identified in the second data, registration of sales data of the commodity in a purchase list of the first customer, permitting  accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data; and provide an inquiry to the first customer asking whether the first customer intends to purchase the commodity in response to a determination that the purchase list of the first customer includes provisionally registered sales data, the provisionally registered sales data having been created in response to the received second data identifying a plurality of customers located proximate to the display place.

	Some of the limitations recited in claims 1, 14 and 17 are disclosed in one or more of the references cited below but none of these references, alone or combined, teach or render obvious specifically  the limitations, “finalizing, in response to a determination that only one customer is identified in the second data, registration of sales data of the commodity in a purchase list of the first customer, permitting  accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data; and provide an inquiry to the first customer asking whether the first customer intends to purchase the commodity in response to a determination that the purchase list of the first customer includes provisionally registered sales data, the provisionally registered sales data having been created in response to the received second data identifying a plurality of customers located proximate to the display place”, as a whole, recited in claims 1, 14, and 16.

	Best Prior art references: 

(i)	Glaser et al. [US 20180373928 A1; cited in the IDS filed 06/04/2021] discloses a system and method for linking observed human activity including an user interaction experience on video to a user account through a computer vision monitoring system, detecting and tracking a human as a computer vision modeled person within an environment, wherein the environment can include a grocery store, a mall, or any suitable environment that would depend on multiple camera imaging and creating a record linked to the user’s account [see Abstract, paras 0019, 0024, 0039 and 0057], wherein the interaction could include gestures and his focus during his interaction experience. Glaser further teaches, see paras 0039 allowing automated self-checkout by maintaining a checkout list of items purchased.

	(ii)	Patterson et al. [US 20160196485 A1; see paras 0029—0030] discloses proximity systems 106, 116, 134 allows the RSF 160 [retail store facility] to monitor and track customers 108 and customer tracking is achieved using unique identification information (e.g., a Media Access Control (“MAC”) address) obtained from the MCD 110 being carried by the customer 108.  Video analytics is used to visually track customers 108 through the RSF 160, as well as visually detect if the customers removed items from display equipment 104. The video analytics are facilitated by cameras 136 of the proximity systems 106, 116, 134. [0030] The RSF 160 can recognize customers, identify items removed from display equipment by the customer, wherein the customer recognition is achieved using cameras 136 and/or unique identification information obtained from MCD 110 as anonymous persons. 
	
	(iii)	LIU et al. [US 20200184230 A1; see Abstract and ] discloses methods, systems, and apparatus, for tracking a product item in an automated-checkout store comprising collecting data by multiple image sensors, wherein the data can be  associated with a person, multiple features of the person, extracting, by the computer system based on the identified features, data associated with the person from the received data. Para 0047 discloses placing vibration sensors on corners of a shelf 210 to detect vibration corresponding to a customer picking up a product item and proximity sensors placed on the shelf detect hand of a customer to one or more items and the data gathered by the vibration sensors and the proximity sensors may be complemented by data from one or more image sensors which may comprise one or more images of the customer and the one or more product items. Based on the data collected by these sensors, a computer system associated with the automated-checkout store can determine one or more movements of the hand of a customer with respect to one or more product items and may thereby determine customer activities such as picking up a product item or placing a product item on a shelf 210.

	(iv)	EP 1915749 B1 [see claims] teaches that a device to prevent thefts from displayed goods has a sensor connected to a control and alarm device (4), for triggering an alarm when the sensor (3) is addressed, and having a production information device (13), which is connected to the control and alarm device (4), and includes a device for recording a person coming in proximity to one of the articles (2) or an article (2) being removed inadvertently. A sensor (7, 7a) is provided on the article (2) and connected to the article (2), responds when a person comes close to an article or removes the article (2) and is in control connection with the control and alarm device (4, 4a) and on the basis of the foregoing authorizes the production information device (13) to display production information about the displayed article (2) to which a person has come close or which has been removed.
	
(v)	Hay [US Patent 9536236 B2; see claim 42; cited in the Non-Final Rejection mailed 05/02/2022] discloses an automated store outlet, wherein sensors are used to detect and identify items removed from the shelves in the store, identify the customer when he enters the store, the removed items are identified based on a database of information for each item in each tray within the first bay, adding each removed item to an electronic shopping cart for the customer in response to the detecting and identifying of each removed item using the first sensor; displaying the electronic shopping cart to the customer, including an identification of each removed item and a purchase price for each removed item, on the display of the activity monitoring panel of the first bay, prior to purchase of the removed items by the customer, locking the bay door of the first bay after the customer has completed removing items from the first bay, receiving customer identification from the customer into a second door access unit associated with the bay door of a second bay of the plurality of bays, wherein the second bay is different from the first bay, unlocking the bay door of the second bay to provide access to the items contained within the second bay to the customer for the same purchase transaction prior to purchase by the customer, detecting and identifying the manually removed items and so on allowing the customer to remove items from different bays and adding them to the shopping cart and closing the purchase transaction of the customer after the bay door of the first bay and of the second bay are locked after the customer closes the transaction manually or after a predetermine period of inactivity by charging the customer for the items removed from the plurality of bays by the customer and displayed in the electronic shopping cart of the customer.

	(vi)	Hurewitz [US 20140363059 A1, see claims 14-15, 20-21, cited in the Non-Final Rejection mailed 05/02/2022] discloses a server computer receiving data from a plurality of sensors in a retail store, using the received sensor data to monitor and track a customer’s movements in the retail store and record the same, receiving customer identification, his location and timing within the retail store and the server computer, matching the customer identification event to the movement path for the customer by comparing the time and location of the customer notification event to data in the movement path of the customer, transmitting data from the customer record to the clerk mobile device. The plurality of sensors detect interactions between the customer and a product in the retail store which are recorded in association with the customer record in the customer database, the storing of interaction includes sensor detected an emotional reaction between the customer and the product.

	(vii)	International Business Machines (IBM) issued patent titled "System for observing and analyzing customer opinion" News Bites - Computing & Information [Melbourne] 11 Oct 2019; retrieved from Dialog on 04/25/2022, cited in the Non-Final Rejection mailed 05/02/2022] discloses that IBM is issued a patent teaching a system comprising one or more cameras coupled to an analysis apparatus comprising a focus module configured to track using one or more cameras to identify that a customer is focused on a  product displayed in a real-world retail environment, detecting the consumer’s face’s expressions to  determine an opinion of the customer regarding the consumer product based on the detected one or more physiological characteristics.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	JP 5590049 B2 in the field of monitoring a person’s behavior in regards to displayed articles discloses [see claims] an imaging device for capturing a person close to the goods on the shelves, wherein the imaging device is integral with the article display shelf to take pictures of people in proximity to the article display shelf. A sensor is provided in the article display shelf to detect the person whether or not picked up the article , which is displayed on the article display shelf.
	(ii)	Iwabuchi et al. [US 20140047387 A1; see para 0095] discloses that the items that have been viewed, purchased or registered as a favorite by a user are displayed as query items on the interface F to a user ID of a terminal user.
(iii)	Article, “Wal-Mart Stores falls in weak trading with rising open interest”;  December 04, 2017 16:00 ESTNews Bites US - NYSE [Melbourne] 04 Dec 2017; retrieved from Dialog database on 08/25/2022, discloses that a portable device having an input device for receiving a product identifier associated with a perishable product, a sensor reader for receiving data from one or more sensors in proximity of the perishable product and the portable device, a display device to display information, and a control circuit [See GB 2550704 A] and that US Patent  [9,830,377] discloses techniques for comparing customer records to identify linked customer records. 

Final Action:
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625